Citation Nr: 0921643	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-18 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1983 to 
December 1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, on behalf of the Louisville, 
Kentucky, RO. 

This case was previously before the Board in September 2008.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are right 
ulnar nerve neuropathy, rated as 30 percent disabling; left 
elbow arthritis, rated as 10 percent disabling; right elbow 
arthritis, rated as 10 percent disabling; and fracture of the 
left radial head with ulnar involvement, rated as 10 percent 
disabling; the combined service-connected disability rating 
is 50 percent.

2.  The competent clinical evidence of record fails to 
establish that the Veteran is precluded from substantially 
gainful employment, consistent with his education and 
occupational experience, as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  Through July 2003 and 
August 2006 VA letters, the Veteran received notice of the 
information and evidence needed to substantiate his claim, 
and the Veteran was afforded the opportunity to respond.  
VCAA notice was provided to the Veteran prior to the initial 
adjudication.  Pelegrini.  The Board finds that the Veteran 
has been afforded ample opportunity to submit information and 
evidence needed to substantiate his claim.  In the August 
2006 notice letter, the RO provided the Veteran notice on 
effective date and disability rating elements.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are private and VA medical records.  VA 
vocational rehabilitation records and the Veteran's records 
from the Social Security Administration (SSA) are also 
associated with the claims file.  The Veteran has undergone 
examinations that have addressed the medical matters 
presented by this appeal.  38 C.F.R. § 3.159(c)(4); McClendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.

The Veteran is service-connected for right ulnar nerve 
neuropathy, rated as 30 percent disabling; left elbow 
arthritis, rated as 10 percent disabling; right elbow 
arthritis, rated as 10 percent disabling; and fracture of the 
left radial head with ulnar involvement, rated as 10 percent 
disabling; the combined service-connected disability rating 
is 50 percent.

The Veteran is claiming entitlement to TDIU.  A VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability, is not of record.  In a statement 
received in December 2002, the Veteran indicated that he was 
laid off from work due to an inability to do physical labor 
and operate machinery.

At a July 2003 VA joints examination, the Veteran indicated 
that he worked for a railroad tie manufacturing company and 
had assisted in the manufacturing process until the work he 
performed had aggravated his elbow disabilities.  It was 
noted that the Veteran had been promoted to supervisor but 
that the company had subsequently gone into bankruptcy.

At a July 2005 private psychiatric disability examination, 
the Veteran stated that his neck, back, and headaches 
problems interfered with his construction work, and he had to 
stop working in 2003.  He also reported that his work 
limitations included being unable to concentrate and problems 
with his arthritis and arm pain.  The diagnoses included 
depression, with a GAF of 70.  The examiner noted that the 
Veteran had no significant impairment as a result of his 
mental health diagnosis.

A November 2005 VA medical record noted that the Veteran had 
requested excusal from jury duty due to chronic back pain and 
headaches.

A January 2006 record from the SSA reflects a primary 
diagnosis of back disability (discogenic and degenerative) 
and a mood disorder.

An August 2006 VA vocational rehabilitation record noted that 
the Veteran was pursuing coursework at a community college 
for future employment in the healthcare field.

A March 2007 VA record noted that the Veteran was working in 
a tax office that involved a lot of copying with prolonged 
standing.

A June 2007 VA medical record noted that the Veteran was back 
in college and was participating in vocational 
rehabilitation.

At an August 2007 VA joints examination, it was noted that 
the Veteran's elbow disability had a significant occupational 
effect, especially in lifting and carrying objects.  It was 
also noted that there would be no impact on sedentary 
employment that did not require the repetitive use of the 
elbows.

Entitlement to a TDIU requires evidence of service-connected 
disability so severe that it is impossible for the veteran in 
particular, or an average person in general, to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work 
experience in arriving at a conclusion, but not to his age or 
to the impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19. 

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

As the Veteran does not have a single service-connected 
disability ratable at 60 percent or more, or at least one 
disability ratable at 40 percent or more, to bring the 
combined rating to 70 percent or more (the veteran's combined 
service-connected disability rating is 50 percent), he does 
not satisfy the percentage rating standards for individual 
unemployability benefits.  However, consideration to such 
benefits on an extraschedular basis may be given.

In such an instance, the question then becomes whether the 
Veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage") consistent with his education and 
occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board finds that the competent clinical evidence of 
record does not establish that the Veteran is precluded from 
substantially gainful employment, consistent with his 
education and occupational experience, as a result of his 
service-connected disabilities.  The Board notes that the 
August 2007 VA examiner has specifically indicated that the 
Veteran was not precluded from sedentary employment.  In this 
regard, the Board notes that a July 2005 mental health 
professional has indicated that the Veteran had no 
significant mental impairment, and this appears to be 
demonstrated by the Veteran's ability to attend college, 
participate in Vocational rehabilitation, work in a tax 
office, and work as a supervisor at his former manufacturing 
company after he had experienced difficulties performing 
physical labor.  Further, it also appears that the Veteran 
has himself indicated that nonservice-connected disability 
(back disability, mood disorder, headaches, lack of 
concentration) plays a significant role in his employment 
difficulties.

In conclusion, the competent evidence does not demonstrate 
that the Veteran is precluded from substantially gainful 
employment, consistent with his education and occupational 
history, as a result of his service-connected disabilities.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to TDIU is denied.




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


